DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claim 5 objected to because of the following informalities: The word “of” seems to be missing from the claim. Rewriting the claim to read, “The method of claim 3, wherein….” would correct this informality.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. It is unclear what the phrase “borne by the insects” means. There is lack of written description of “markers borne by the insects” in the specification. It is unclear precisely what this means. For example, “markers borne by” could mean a physical trait possessed by the insect or a marker applied to and carried by the insect. The specification reads “markers adhering to the insect and/or by markers having been applied to them by stamping” 
Claims 4-7 depend on claim 3 and are therefore also indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-13, 16-17, 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisenstadt et al. (WO/2016/168347).
Regarding claim 1, Eisenstadt teaches a method used for the detection and/or monitoring of insect populations (para 06), comprising: 
- attracting (mosquitos attracted by attracting devices, para 045) a defined genus of insects (Aedes mosquitos, para 02) into a spatial vicinity (inlet chamber 210, Fig 2a) of a defined compartment interior (detection chute 240, Fig 2a) with an attracting stimuli (attraction devices (i.e. lights 212, buzzer, vibrating device and/or speaker 214), Fig 2a); 
 - transferring the attracted insects (draft or suction within housing 201 causes the insect to be moved downward into the housing as described in para 045) into the defined compartment interior (detection chute 240, Fig 2a), while preventing, at least for a time interval, 
- detecting specific features (detection sensors 255 in the detection chute 240 as seen in Fig 2a function to detect specific features as described in para 051) of the insects (Aedes mosquitos, para 02) located within the defined compartment interior (detection chute 240, Fig 2a) by a sensor unit (detection sensors 255, Fig 2a) transmitting sensor signals (web-based remote access using wired or wireless communications protocols, para 40), representing the detected specific features (features of the mosquitos, para 051 and 066) to an evaluation device (computing device 350, Fig 3 para 023 and 064; reports application 382 Fig 3 para 0024-25) disposed downstream from the sensor unit (evaluation step must occur after detection step and is therefore downstream the detection sensor 255; also see method described in Fig 8).  
Regarding claim 2, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the detected specific features (features of the mosquitos, para 051 and 066) of the insects (Aedes mosquitos, para 02) are sex, species, or genus of the insects (detection sensors 255 may determine one or more of the type of insect and the sex of the insect as described in para 051; computing device 350 may be configured to determine features of the mosquito as described in para 066).  
Regarding claim 8, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the sensor unit (detection sensors 255, Fig 2a), comprises one or more optical detection devices (video images sensor 284, Fig 2a; see also para 052).  
Regarding claim 9, Eisenstadt teaches the method of claim 8 as previously discussed. Eisenstadt further teaches wherein the one or more optical detection devices (video sensor 284, 
Regarding claim 10, Eisenstadt teaches the method of claim 8 as previously discussed. Eisenstadt further teaches wherein the detecting step (detection step i.e. detection of mosquitos with detection sensors 255 occurs when mosquitos are in detection chute 240) comprises detecting movement patterns (wingbeat frequency used to detect mosquito sex and species identification, as described in para 061) of the insects (Aedes mosquitos, para 02).   
Regarding claim 11, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the sensor unit (detection sensors 255, Fig 2a) comprises one or more acoustic detection devices (audible sound sensor 283, Fig 2a; see also para 052).  
Regarding claim 12, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the sensor unit (detection sensors 255, Fig 2a) comprises one or more detection devices (detection sensors 255, Fig 2a) that are sensitive to electromagnetic (video sensor 284, IR sensor 285, Fig 2a) or radioactive radiation.  

    PNG
    media_image1.png
    574
    1158
    media_image1.png
    Greyscale

The video sensor 284 is sensitive to the visible light range of the electromagnetic spectrum. The IR sensor 285 is sensitive to the infrared range of the electromagnetic 
Regarding claim 13, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the attracting stimuli (attraction devices (i.e. lights 212, buzzer, vibrating device and/or speaker 214), Fig 2a) is an optical attracting stimuli (lights 212, Fig 2a).
Regarding claim 16, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the attracting stimuli (attraction devices (i.e. lights 212, buzzer, vibrating device and/or speaker 214), Fig 2a) is an acoustic stimuli (speaker 214, Fig 2a).
Regarding claim 17, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the attracting stimuli (attraction devices (i.e. lights 212, buzzer, vibrating device and/or speaker 214), Fig 2a) is a heat, olfactory, or chemical stimuli (200A attracts insects, by such as, light, gas, vibration or sound depending on the insect… mosquitos can be attracted by CO2 gas (chemical stimuli)… device 200A may contain CO2 (chemical stimuli) gas as described in para 035).  
Regarding claim 21, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches further comprising releasing the insects from the defined compartment interior (mosquitos move from the detection chute 240, into the capture basket or reservoir 260 as seen in Fig 2a and described in para 053) after the detecting step (detection step i.e. detection of mosquitos with detection sensors 255 occurs when mosquitos are in detection chute 240). 
Regarding claim 23, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the detecting step (detection step i.e. detection of mosquitos with detection sensors 255 occurs when mosquitos are in detection chute 240) 
Regarding claim 25, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches further comprising analyzing changes in populations (insect population counter application 387 of Fig 3; see also steps 830 and 835 as seen in Fig 8) of insects (Aedes mosquitos, para 02) over a period of time (mosquitos are retained for a period of time at least long enough for the detection sensors to detect the specific features of the mosquitos).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 6-7 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Eisenstadt et al. (WO/2016/168347) as applied to claim 1 above, and further in view of Verhulst et al. (Advances in methods for colour marking of mosquitos).
Regarding claim 3, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt does not teach wherein the detected specific features of the insects are markers borne by the insects or are markers having been applied to the insects. However, Verhulst et al. teaches wherein the detected specific features (presence and color of fluorescent powder/dye as described in the background section) of the insects are markers borne by the insects (fluorescent powder/dye were applied to and carried by the mosquitos) or markers having been applied to the insects (mosquitos/insects are often marked to study key components of their ecology as described in the background section). 
Verhulst teaches analogous art to the claimed invention (insect management). Therefore it would have been obvious to one of ordinary skill in the art to use the known technique of marking mosquitos in the invention of Eisenstadt as taught by Verhulst. One of ordinary skill in the art would be motivated to apply markers to insects in order to accurately distinguish insects marked by a technician from wild insects in the field. Alternatively, marking may be used to distinguish between closely related species during experimentation. Additionally, “closely related mosquito species may be difficult to distinguish and marking them may facilitate experiments in which these species are studied together” (Verhulst).
It is also noted that marking insects is a well-known technique common in the art. “Insects are often marked to study key component of their ecology. For example, insects are 
Regarding claim 6, Eisenstadt in view of Verhulst teaches the method of claim 3 as previously discussed. 
Eisenstadt does not teach wherein the markers are fluorescent markers. However, Verhulst teaches markers are florescent markers (fluorescent dyes or powder as described in background section). 
Verhulst teaches analogous art to the claimed invention (insect management). Therefore it would have been obvious to one of ordinary skill in the art to use the known technique of marking mosquitos with fluorescent dyes or powder (dust) in the invention of Eisenstadt as taught by Verhulst. One of ordinary skill would be motivated to use fluorescent markers because “they can easily be applied to large groups of flying insects. These dyes and powders have been used to mark many different insects, including mosquitoes” (Verhulst). 
Regarding claim 7, Eisenstadt in view of Verhulst teaches the method of claim 3 as previously discussed. 
Eisenstadt does not teach formed by administering a substance to the insects. However, Verhulst teaches formed by administering a substance (fluorescent dyes/powders) to the insects (fluorescent powder and fluorescent dye were administered to insects with an airbrush as described in the methods section). 
Verhulst teaches analogous art to the claimed invention (insect management). Therefore it would have been obvious to one of ordinary skill in the art to use the known technique of marking mosquitos by administering a substance such as fluorescent dyes or powder (dust) in the invention of Eisenstadt as taught by Verhulst. One of ordinary skill would be motivated to administer a substance, such as fluorescent dyes/powders because it “can 
Claims 4 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Eisenstadt et al. (WO/2016/168347) and Verhulst et al. (Advances in methods for color marking of mosquitos) as applied to claim 3 above, and further in view of Hagler et al. (Methods for Marking Insects: Current Techniques and Future Prospects). 
Regarding claim 4, Eisenstadt in view of Verhulst teaches the method of claim 3 as previously discussed. 
The combination does not teach wherein the markers are formed by genetic modifications to the insects. However, Hagler et al. teaches wherein the markers are formed by genetic modifications to the insects (visible genetic mutations of laboratory-reared insects… in some instances mutations are induced, page 521). Hagler teaches analogous art to the claimed invention (insect management). Therefore it would have been obvious to one of ordinary skill in the art to use genetic modifications to the insects as taught by Hagler. One of ordinary skill in the art would be motivated to use genetic markers because “visible genetic mutations are effective insect markers once a mutation is found or induced because there is little additional cost beyond the maintenance of the laboratory culture. Furthermore, the detection of the marker is by nondestructive visual observation either with the naked eye or with the assistance of a dissecting microscope. Moreover, very little training is required for observers to recognize the marked insects, and in most instances, marked insects can be recognized in the field. A major advantage of visible genetic markers is that they are part of the insects’ physical makeup and persist throughout their life spans” (Hagler, page 522). 
Claims 5 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Eisenstadt et al. (WO/2016/168347) and Verhulst et al. (Advances in methods for color marking of mosquitos) as applied to claim 3 above, and further in view of Lindquist et al. (Insects, Isotopes and radiation). 
Regarding claim 5, Eisenstadt in view of Verhulst teaches the method of claim 3 as previously discussed. 
The combination does not teach wherein the markers are radioactive markers. However, Lindquist teaches wherein the markers are radioactive markers (isotopes are used as tags or markers, for instance, of chemical molecules, insects, or plants; page 10, col 1). 
Lindquist teaches analogous art to the claimed invention (insect management). Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Eisenstadt by using radioactive markers as taught by Lindquist. One of ordinary skill would be motivated to use radioactive markers in order to “follow the movements of insects under field conditions” (page 10, col 1) or as part of a sterile insect technology operation to control insect populations (page 10, col 2 – page 11, col 1) to aid insect control and eradication in a cost effective manner (page 11, col 1).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenstadt et al. (WO/2016/168347) and Verhulst et al. (Advances in methods for color marking of mosquitos) as applied to claim 13 above, and further in view of Ohno et al. (US Pub No 2007/0017150 A1).
Regarding claim 15, Eisenstadt in View of Verhulst teaches the method of claim 13 as previously discussed. 
The combination does not teach wherein the optical attracting stimuli (lights 212, Fig 2a) are substantially formed by the emission of UV light or contain UV light components.  However, Ohno et al. teaches are substantially formed by the emission of UV light or contain UV light components (ultraviolet emitter 49).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eisenstadt with the ultraviolet .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenstadt et al. (WO/2016/168347) as applied to claim 1 above, and further in view of Medeiros et al. (WO/2012/054397).
Regarding claim 24, Eisenstadt teaches the method of claim 1 as previously discussed. Eisenstadt further teaches wherein the detecting step (detection step i.e. detection of mosquitos with detection sensors 255 occurs when mosquitos are in detection chute 240) comprises holding the insects (Aedes mosquitos, para 02 held in detection chute 240). 
Eisenstadt does not teach on an adhesive surface or net. However, Medeiros teaches comprises holding the insects on an adhesive surface (sticky bottom page 2, lines 30-32) or on a net.  Medeiros teaches analogous art to the claimed invention (insect management). Therefore it would have been obvious to one of ordinary skill to modify the invention of Eisenstadt with the invention of Medeiros by adding the sticky bottom (adhesive surface) as taught by Medeiros. One of ordinary skill in the art would be motivated to add an adhesive surface to the trap to prevent mosquitos/insects from leaving the trap therefore improving effectiveness of the trap in a cost effective manner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644